276 S.W.3d 879 (2009)
STATE of Missouri, Respondent,
v.
Johnell W. McGEE, Appellant.
No. ED 91391.
Missouri Court of Appeals, Eastern District, Division One.
February 10, 2009.
Lisa M. Stroup, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Johnell W. McGee (Defendant) appeals from his conviction, following a jury trial, of the Class A felony of second-degree drug trafficking, in violation of Section 195.223, RSMo 2000.[1] The trial court sentenced Defendant as a prior and persistent drug offender, under Sections 195.275 and 195.295.3, to ten years of imprisonment without the possibility of probation or parole. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed *880 facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.